Title: Dumas to the American Commissioners, 12[-14] January 1779: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, January 12[-14], 1779: The States of Holland reassemble tomorrow. The French ambassador has received an express message from his court. January 13: I learn that Amsterdam will have permission to trade with the French West Indies, and I have been authorized to inform certain friendly merchant houses of this. January 14: The assembly sought today to obtain a four-months’ delay in convoying ships’ timbers, but was blocked by the town of Alkmaar. The Grand Pensionary attempted unsuccessfully to engage the delegates of Alkmaar to accede to the sentiments of the majority. The resolution will not pass until next week and will be protested by Amsterdam, Haarlem, and perhaps Alkmaar. The opposition is growing and eventually will prevail. An English fleet for New York was almost completely destroyed in a storm on New Year’s Day. May God grant America a glorious peace and you gentlemen prosperity.>
